DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Giuseppe Molaro on 01/31/2022.
The application has been amended as follows: 
In the claims:
Regarding claim 1:
In lines 17-19, delete “rotationally self-orients about the longitudinal axis so that the connector rotates such that the top portion of the connector moves over” and replace with:
“always rotationally self-orients about the longitudinal axis such that the top portion of the connector is in direct contact with”  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Although many of the claimed elements are known in the prior art, the examiner finds the combination of positively recited structure would require hindsight to apply art and/or a piece-meal rejection. More specifically, once the independent claims requires “the connector always rotationally self-orients about the longitudinal axis such that the top portion of the connector is in direct contact with the smooth, curved surface”, the examiner finds applying prior art to be unreasonable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3634